ORDER
Petitioner Ann Loy, Original, Inc. (“ALO”) has not satisfied the requirements for mandamus to issue. See Bauman v. United States Dist. Court., 557 F.2d 650, 654-55 (9th Cir.1977). ALO is free to pursue its motion for reconsideration in the district court and therefore has other adequate means of relief. Moreover, ALO has not established, for the purposes of mandamus relief, that the district court clearly erred as a matter of law. The absence of this factor “will always defeat a petition for mandamus.” Calderon v. United States Dist. Court., 163 F.3d 530, 534 (9th Cir.1998) (en banc).
Petition DENIED.